DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhlmann et al. U.S. Patent No. 7,068,803 B2.
Regarding claim 1, Kuhlmann discloses an apparatus (14-earplug, Figs. 1 and 2, col. 3, lines 59-60), comprising: a housing (16-housing) adapted for at least partial insertion into an ear canal or a concha bowl of a human ear (Figs. 1, 5, col. 3, lines 61-62, and col. 5, line 43); at least one speaker (15-sound emitter) residing in or on the housing (Fig. 3, col. 4, lines 9-11); a control system (25-signal processing unit residing in or on the housing, the control system configured for controlling the speaker and configured for radio frequency communication (col. 4, lines 33-39, “According to a further embodiment (not shown specifically) the cord 29 is omitted and in the signal processing unit 25 an electrical radio transmitter and radio receiver are provided in 
             Regarding claim 2, Kuhlmann further discloses the positioning element (spring 23) being configured to fit at least partially inside a concha of the human ear, the positioning element being further configured to retain the housing at least partially within the ear canal or the concha bowl (Fig. 4 illustrates the concha bowl consisting of the cimba conchae 9 and the cavus concha 10. Fig. 5 illustrates the spring positioned in the concha bowl to retain the earpiece at least partially in the ear canal).
             Regarding claim 3, Kuhlmann further discloses the positioning element comprises a concha lock, the one or more wires forming an antenna built in the concha lock (Fig. 5 illustrates the spring positioned in the concha bowl to retain the earpiece at least partially in the ear canal. Thus, the spring forms a concha lock, which prevents the earpiece from slipping out of the ear canal due to excessive movement).
             Regarding claim 6, Kuhlmann further discloses the concha lock comprises a polymer that extends over at least part of an outer surface of the one or more wires (col. 4, lines 64-67, 
             Regarding claim 7, Kuhlmann further discloses the polymer comprises at least one of a plastic or an elastomer (col. 4, lines 64-67, “silicon rubber” a known elastomer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

             
             Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann et al. in view of Polinske et al. U.S. Patent No. 10,051,388 B2.
             Regarding claim 4, Kuhlmann does not expressly disclose the positioning element comprises a concha lock with one or more wires forming a loop antenna built in the concha lock. In a related field of endeavor, Polinske discloses a positioning element with one or more wires forming a loop antenna in the positioning element (504-loop antenna, Figs. 5a-5c and col.   6, lines 11-14, “hearing device 502 including a partially external loop antenna 504 in various orientations, including protruding from the left, right, front and back portions of the hearing device”). Therefore, it would have been obvious to a person of ordinary skill in the art before the .
              Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann et al. in view of Singh et al. Chinese Patent Publication No. 109429160 A.
             Regarding claims 8 and 9, Kuhlmann does not expressly disclose at least a portion of the polymer is loaded with a powder and the powder increases at least one of an electrical permittivity or a magnetic permeability of the polymer. In a related field of endeavor, Singh discloses an antenna device for a hearing aid comprising an antenna core made of Polymer matrix material, soft magnetic material embedded in the polymeric matrix material where the “soft magnetic material” is a filler made of ferromagnetic material including hard ferromagnetic powder (abstract and third paragraph under “Summary of the Invention”).Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a conductive polymer material as taught by Singh in the antenna of Khulmann to improve the electromagnetic performance of the antenna.
          Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann et al. in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
             Regarding claim 10, Kuhlmann does not expressly disclose the concha lock is circular, or substantially circular, in shape. In recited case law, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). The shape of the concha lock is merely to hold the device in the ear and the specific .
            Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann et al. in view of Hatfield et al. U.S. Patent Application Publication No. 2018/0070165 A1.
             Regarding claims 5 and 11, Kuhlmann does not expressly disclose the concha lock forms a loop comprising a first segment attached to the housing at a first housing location and a second segment attached to the housing at a second housing location, the concha lock is configured to fit under at least a portion of an antihelix of the human ear.  In a related field of endeavor, Hatfield discloses a concha lock is configured to fit under at least a portion of an antihelix of the human ear (Fig. 8 and paragraph 0033, first two sentences) and the concha lock forms a loop (400-wingtip) comprising a first segment (460-flex arm) attached to the housing at a first housing location and a second segment (470-flex arm)attached to the housing at a second housing location (Fig. 4 and paragraph 0032, second sentence). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a concha lock as taught by Hatfield in the device of Khulmann to allow varied size wingtips which may account for at least a portion of a difference in size between two different ears (paragraph 0034 last sentence).
             Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann et al. in view of Henriksen U.S. Patent Application Publication No. 2017/0013375 A1.
             Regarding claim 12, Kuhlmann does not expressly disclose the apparatus comprises a hearing aid or an ear bud. In a related field of endeavor, Hendriksen discloses a hearing aid 
             Regarding claim 13, the combination of Kuhlmann in view of Hendriksen further discloses the positioning element comprises a post (6-pull-out string, Figs. 1, 2 and paragraph 0077), the post comprising: a tip configured for at least one of transmitting or receiving the radio frequency radiation; and the one or more wires, the one or more wires further being configured for communication between the tip and the control system (Hendriksen, paragraph 0073, nail grip 8 is attached to the end of the pull-out string 6 with the embedded antenna. The antenna is used for wireless communication with external units (paragraph 0037), thereby requiring communication between the tip and control system).
             Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann et al. in view of Henriksen and further in view of Christensen et al. U.S. Patent Application Publication No. 2010/0020994 A1.
             Regarding claim 15, the combination of Kuhlmann in view of Hendriksen does not expressly disclose the tip is configured to protrude from an integral notch of the human ear. In a related field of endeavor, Christensen discloses a wireless hearing aid (100- wireless hearing aid device) with an antenna built into a retrieval cord (102-integrated component) with a tip (104-bulbous tip) that extends outside of the ear canal (Fig. 1, paragraph 0022 and paragraph 0023, first sentence). Therefore, it would have been obvious to a person of ordinary skill in the art 
             Regarding claim 14, the combination of Kuhlmann in view of Hendriksen does not expressly disclose the tip comprises a chip antenna or a loop antenna. In a related field of endeavor, Christensen discloses the integrated retrieval component and antenna 302 is a loop (Fig. 3, paragraph 0028). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a loop antenna as taught by Christensen in the device of the combination of Kuhlmann in view of Hendriksen as a matter of simple substitution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653
22 March 2022